DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, drawn to a method of extracting a target protein from a sample in the reply filed on July 21, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.  
Claims 1-11 are currently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is June 2, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 2, 2019 and August 24, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on December 2, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “salt and/or urea concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The concentration amount is unclear.  Claim 5 is not rejected because of a recitation of the concentration of a salt and/or urea.
In claim 9, there are some proteins where it is unclear what is encompassed because the parenthesis identifies some members and it is not certain if all members are included with the non-parenthesis proteins encompassed.  For example, HIV virus-derived peptide (T-20, T-1249, or C-34) is unclear if other HIVvirus-derived peptides are encompassed.  Suggest reciting peptides encompassed.  Similar comments can be made for other protein recitations, for example, SR protein family.
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness.

Claim Rejections - 35 USC § 112, 1st paragraph, enablement rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of extracting proteins from a sample derived form a living body by a deproteinization method, does not reasonably provide enablement for extracting a target protein using the method steps recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to practice the claimed method for the genus of extracting a target protein from a sample compared to extracting target proteins from a sample using the method steps as claimed.  The undue experimentation arises due to the unpredictability based on the differing conditions of starting materials, such as the genus of individual target protein (including for example membrane and cytosolic proteins) claimed to be extracted and the variety of sample used for extraction.  Different purification materials and steps would be required to extract a protein from a sample.  
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP  § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a method of extracting a target protein from a sample derived from a living body by a deproteinization method comprising extracting a target protein by using a salt and/or urea at a high concentration, and a water soluble organic solvent.  The dependent claims recite salts and organic solvents and the target protein envisioned.  
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of protein purification.  Zhang et al. disclose the use of protein extraction methods using methanol, and urea for example that results in multiple proteins being fractionated upon SDS-PAGE analysis (see page 1658, figure 3).  Zhang et al. also state that urea can be used in combination with methanol for recovery of peptides (plural) (see page 1662, Concluding remarks section, particularly 2nd indented paragraph).  Kodera et al. (US 2011/0177601 A1; 12/2/2019 IDS, Citation No. 1)  disclose a method for extracting low-molecular-weight proteins/peptides contained in a body fluid sample, particularly, in serum or plasma. The method includes the steps of (a) to (e): (a) adding reagent 1 containing urea and thiourea and reagent 2 containing a reducing agent to the body fluid sample, mixing them, subsequently dropping the mixture into reagent 3 containing 90% or more of an organic solvent, and mixing them; (b) stirring at a low temperature the mixed solution obtained in step (a); (c) centrifuging at a low temperature the stirred solution obtained in step (b) and removing the supernatant; (d) adding reagent 4 containing an organic solvent and an acid to the precipitate obtained in step (c) and mixing them; (e) stirring at a low temperature the mixed solution obtained in step (d); and (f) centrifuging at a low temperature the stirred solution obtained in step (e) and recovering the supernatant.  The method steps appear to overlap with use of urea and water-soluble organic solvent, but Kodera et al. extracts multiple proteins not a singular target protein as currently claimed.  The method steps currently claimed do not disclose how the method will result in extraction of a singular target protein as currently envisioned for the claimed invention.  Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of samples being used and extraction solutions being used will not be enabled to isolate a singular target protein as envisioned.  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to isolate a target protein.  
4) The amount of direction or guidance presented: & 5) The presence or absence of working examples: How would one of skilled in the art use the method if it is unknown what target peptide can be isolated using the method as recited?  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 30, 2022